                                    Case 8:19-cv-00810-DOC-JDE Document 1 Filed 05/01/19 Page 1 of 11 Page ID #:1



                                1    KAZEROUNI LAW GROUP, APC
                                2    Abbas Kazerounian, Esq. (SBN 249203)
                                     ak@kazlg.com
                                3    Jason A. Ibey, Esq. (SBN: 284607)
                                4    jason@kazlg.com
                                     Nicholas R. Barthel, Esq. (SBN: 319105)
                                5    nicholas@kazlg.com
                                6    245 Fischer Avenue, Suite D1
                                     Costa Mesa, CA 92626
                                7    Telephone: (800) 400-6808
                                8    Facsimile: (800) 520-5523
                                9    [Additional Counsel On Signature Page]
                               10
                                     Attorneys for Plaintiff,
                               11    Peter Albrecht
                               12
KAZEROUNI LAW GROUP, APC




                                                         UNITED STATES DISTRICT COURT
 245 FISCHER AVENUE, UNIT D1




                               13                       CENTRAL DISTRICT OF CALIFORNIA
    COSTA MESA, CA 92626




                               14
                               15
                                     PETER ALBRECHT, Individually               Case No.:
                               16    And On Behalf of All Others
                                                                                 CLASS ACTION
                                     Similarly Situated,
                               17
                                                                                 CLASS ACTION COMPLAINT
                               18                        Plaintiff,              FOR DAMAGES AND
                                              v.                                 INJUNCTIVE RELIEF FOR
                               19                                                VIOLATIONS OF THE
                                                                                 TELEPHONE CONSUMER
                               20    NATIONAL BANCORP                            PROTECTION ACT, 47 U.S.C. §
                                     HOLDINGS, INC. d/b/a THE                    227, ET SEQ.
                               21
                                     FEDERAL SAVINGS BANK,
                               22
                               23                        Defendant.             JURY TRIAL DEMANDED
                               24
                               25
                               26
                               27
                               28

                                     Case #                                                    Albrecht v. Federal Savings Bank
                                                                      CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00810-DOC-JDE Document 1 Filed 05/01/19 Page 2 of 11 Page ID #:2



                                1                                       INTRODUCTION
                                2       1. PETER ALBRECHT (“Plaintiff” or “Mr. Albrecht”) brings this Class
                                3             Action Complaint for damages, injunctive relief, and any other available
                                4             legal or equitable remedies, resulting from the illegal actions of defendant
                                5             NATIONAL BANCORP HOLDINGS, INC. d/b/a THE FEDERAL
                                6             SAVINGS BANK, (“Defendant” or “Federal Savings Bank”), in negligently
                                7             and/or willfully contacting Plaintiff on Plaintiff’s landline telephone, in
                                8             violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
                                9             seq., (“TCPA”), thereby invading Plaintiff’s privacy.
                               10       2. Plaintiff alleges as follows upon personal knowledge as to himself and his
                               11             own acts and experiences, and, as to all other matters, upon information and
                               12             belief, including investigation conducted by their attorneys.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                                JURISDICTION AND VENUE
    COSTA MESA, CA 92626




                               14       3. This Court has federal question jurisdiction because this case arises out of
                               15             violations of federal law. 47 U.S.C. § 227(b).
                               16       4. Venue is proper in the United States District Court for the Central District of
                               17             California pursuant to 18 U.S.C. § 1391(b) because a substantial part of the
                               18             events giving rise to the claim occurred within this district, as Plaintiff
                               19             received several allegedly unlawful calls while residing in the County of
                               20             Orange within the State of California.
                               21       5. Defendant is subject to personal jurisdiction in the County of Orange, State
                               22             of California, as Defendant regularly conducts business throughout the State
                               23             of California; and Defendant purposefully availed itself to California by
                               24             placing several calls to Plaintiff, who has a California area code assigned to
                               25             the residential telephone line called by Defendant or its agents.
                               26                                           PARTIES
                               27       6. Plaintiff is, and at all times mentioned herein was, a citizen and resident of
                               28             the State of California. Plaintiff is, and at all times mentioned herein was, a

                                     Case #                                   1 of 10              Albrecht v. Federal Savings Bank
                                                                     CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00810-DOC-JDE Document 1 Filed 05/01/19 Page 3 of 11 Page ID #:3



                                1             “person,” as defined by 47 U.S.C. § 153(39).
                                2       7. Plaintiff is informed and believes, and thereon alleges, that Defendant is a
                                3             corporation whose corporate headquarters is in Illinois, and is incorporated
                                4             within Delaware.
                                5       8. Defendant, is and at all times mentioned herein were a “person,” as defined
                                6             by 47 U.S.C. § 153(39).
                                7       9. Plaintiff alleges that at all times relevant herein Defendant conducted
                                8             business in the State of California and in the County of Orange, and within
                                9             this judicial district.
                               10                                   FACTUAL ALLEGATIONS
                               11       10. Mr. Albrecht has never had any business relationship with Defendant.
                               12       11. Mr. Albrecht’s landline telephone number ending “8750” was added to the
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13             National Do-Not-Call Registry on or about June 29, 2003.
    COSTA MESA, CA 92626




                               14       12. On or about March 13, 2019 at approximately 10:48 AM, Plaintiff received
                               15             a call on his landline telephone number ending “8750” from the telephone
                               16             number (619) 312-4785.
                               17       13. Plaintiff did not recognize the telephone number and therefore did not
                               18             answer the call.
                               19       14. On or about March 14, 2019 at approximately 9:14 AM, Plaintiff received
                               20             another call on the same phone number from the telephone number (619)
                               21             312-4785. Again, as Plaintiff did not recognize the telephone number, he
                               22             did not answer.
                               23       15. On or about March 15, 2019 at approximately 9:48 AM, Plaintiff received
                               24             another call on the same phone number from the telephone number (619)
                               25             312-4785. Frustrated at having receiving repeated calls from that telephone
                               26             number, Plaintiff answered the call.
                               27       16. Plaintiff was greeted with a prerecorded voice stating:
                               28

                                     Case #                                      2 of 10         Albrecht v. Federal Savings Bank
                                                                        CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00810-DOC-JDE Document 1 Filed 05/01/19 Page 4 of 11 Page ID #:4



                                1                   You have reached the program assistance department.
                                                    You have called us when all operators are currently
                                2                   assisting other people. Please give your name, number,
                                3                   time you called, and reference ID or analysis number. An
                                                    agent will return your phone call to help you access your
                                4                   benefits. Please remember all programs and benefits are
                                5                   time sensitive and need to be acquired and opened within
                                                    five days of receiving your benefits statement or voucher.
                                6
                                7       17. On or about March 16, 2019, Plaintiff received another call on the same
                                8             phone number from the telephone number (619) 312-4785. Extremely
                                9             annoyed and frustrated with the daily bombardment, Plaintiff answered the
                               10             call again.
                               11       18. After a long pause, an individual came on the line asking about mortgage
                               12             refinancing and credit card consolidation. After a few questions, Plaintiff
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13             was transferred to “Yousuf” with “The Federal Savings Bank” in
    COSTA MESA, CA 92626




                               14             Scottsdale.
                               15       19. Plaintiff informed Yousuf that Plaintiff did not have any outstanding debt,
                               16             mortgage, or credit card debt. Additionally, Plaintiff requested that Yousuf
                               17             place Plaintiff on his Do Not Call list, and never call Plaintiff again.
                               18       20. Upon information and belief, the calls were sent at the direction of Federal
                               19             Savings Bank to Plaintiff and several hundreds of other individuals
                               20             nationwide within a short period of time.
                               21       21. Upon information and belief, the calls were sent by an agent or vendor hired
                               22             by Federal Savings Bank who was acting under the direction and control of
                               23             Federal Savings Bank for the financial benefit of Federal Savings Bank.
                               24       22. Upon information and belief, Federal Savings Bank instructed its agent as to
                               25             the content of the prerecorded voice and timing of the sending of the calls, in
                               26             an effort to increase the chance of reaching a consumer.
                               27       23. Upon information and belief, the calls were placed via an “automatic
                               28             telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1),

                                     Case #                                   3 of 10               Albrecht v. Federal Savings Bank
                                                                     CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00810-DOC-JDE Document 1 Filed 05/01/19 Page 5 of 11 Page ID #:5



                                1             using an “artificial or prerecorded voice” as prohibited by 47 U.S.C. §
                                2             227(b)(1)(B).
                                3       24. Plaintiff has never given Federal Savings Bank express consent to call
                                4             Plaintiff’s telephone using a prerecorded voice or otherwise.
                                5       25. Through Defendant’s aforementioned conduct, Plaintiff suffered an
                                6             invasion of a legally protected interest in privacy, which is specifically
                                7             addressed and protected by the TCPA.
                                8       26. Defendant’s calls forced Plaintiff and other similarly situated class
                                9             members to live without the utility of their telephone by occupying their
                               10             telephone with one or more unwanted calls, causing a nuisance and lost
                               11             time.
                               12       27. The telephone number Federal Savings Bank called was assigned to a
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13             residential telephone line pursuant to 47 U.S.C. § 227(b)(1).
    COSTA MESA, CA 92626




                               14       28. The calls to Plaintiff were not for emergency purposes as defined by 47
                               15             U.S.C. § 227(b)(1)(B).
                               16       29. Defendant’s calls to Plaintiff’s landline telephone numbers were unsolicited
                               17             by Plaintiff and were placed without Plaintiff’s prior express consent.
                               18                              CLASS ACTION ALLEGATIONS
                               19       30. Plaintiff bring this action on behalf of himself and on behalf of and Class
                               20             Members of the proposed Class pursuant to Federal Rules of Civil
                               21             Procedure 23(a) and (b)(3) and/or (b)(2).
                               22       31. Plaintiff proposes to represent the following Class consisting of and defined
                               23             as follows:
                               24
                                                      All persons within the United States who received a call
                               25                     from Defendant or its agent(s) and/or employee(s) using
                               26                     an artificial or prerecorded voice, not for an emergency
                                                      purpose, within the four years prior to the date of the
                               27                     filing of this Complaint.
                               28

                                     Case #                                   4 of 10             Albrecht v. Federal Savings Bank
                                                                     CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00810-DOC-JDE Document 1 Filed 05/01/19 Page 6 of 11 Page ID #:6



                                1       32. Federal Savings Bank and its employees or agents are excluded from the
                                2             Class. Plaintiff does not know the number of members in the Class, but
                                3             believes the Class members number in the several thousands, if not more.
                                4             Thus, this matter should be certified as a Class action to assist in the
                                5             expeditious litigation of this matter.
                                6       33. Plaintiff and members of the Class were harmed by the acts of Federal
                                7             Savings Bank in at least the following ways: Federal Savings Bank, either
                                8             directly or through its agents, illegally contacted Plaintiff and the Class
                                9             members using artificial or prerecorded voice messages, thereby invading
                               10             the privacy of said Plaintiff and the Class members. Plaintiff and the Class
                               11             members were damaged thereby.
                               12       34. This suit seeks only damages and injunctive relief for recovery of economic
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13             injury on behalf of the Class and it expressly is not intended to request any
    COSTA MESA, CA 92626




                               14             recovery for personal injury and claims related thereto. Plaintiff reserve the
                               15             right to expand the Class definition to seek recovery on behalf of additional
                               16             persons as warranted as facts are learned in further investigation and
                               17             discovery.
                               18       35. The joinder of the Class members is impractical and the disposition of their
                               19             claims in the Class action will provide substantial benefits both to the
                               20             parties and to the court. The Class can be identified through Federal
                               21             Savings Bank’s records or Federal Savings Bank’s agents’ records.
                               22       36. There is a well-defined community of interest in the questions of law and
                               23             fact involved affecting the parties to be represented. The questions of law
                               24             and fact to the Class predominate over questions which may affect
                               25             individual Class members, including the following:
                               26                a. Whether during the proposed class period Federal Savings Bank or
                               27                   its agent(s) placed artificial or prerecorded voice messages to the
                               28                   Class (other than a message made for emergency purposes or made

                                     Case #                                   5 of 10              Albrecht v. Federal Savings Bank
                                                                     CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00810-DOC-JDE Document 1 Filed 05/01/19 Page 7 of 11 Page ID #:7



                                1                   with the prior express consent of the called party) to any telephone
                                2                   number assigned to a residential telephone service;
                                3                b. Whether Plaintiff and the Class members were damaged thereby, and
                                4                   the extent of damages for such violation; and
                                5                c. Whether Federal Savings Bank and its agents should be enjoined
                                6                   from engaging in such conduct in the future.
                                7       37. As a person that received at least one marketing call using an artificial or
                                8             prerecorded voice message to his residential telephone line without
                                9             Plaintiff’s prior express written consent and for other than emergency
                               10             purposes, Plaintiff is asserting claims that are typical of the Class. Plaintiff
                               11             will fairly and adequately represent and protect the interests of the Class in
                               12             that Plaintiff has no interests antagonistic to any member of the Class.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13       38. Plaintiff and the members of the Class have all suffered irreparable harm as
    COSTA MESA, CA 92626




                               14             a result of the Federal Savings Bank’ unlawful and wrongful conduct.
                               15             Absent a class action, the Class will continue to face the potential for
                               16             irreparable harm. In addition, these violations of law will be allowed to
                               17             proceed without remedy and Federal Savings Bank will likely continue such
                               18             illegal conduct. Because of the size of the individual Class member’s
                               19             claims, few, if any, Class members could afford to seek legal redress for the
                               20             wrongs complained of herein.
                               21       39. Plaintiff has retained counsel experienced in handling class action claims
                               22             and claims involving violations of the Telephone Consumer Protection Act.
                               23       40. A class action is a superior method for the fair and efficient adjudication of
                               24             this controversy. Class-wide damages are essential to induce Federal
                               25             Savings Bank to comply with federal and California law. The interest of
                               26             Class members in individually controlling the prosecution of separate
                               27             claims against Federal Savings Bank is small because the maximum
                               28             statutory damages in an individual action for violation of privacy are

                                     Case #                                   6 of 10               Albrecht v. Federal Savings Bank
                                                                     CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00810-DOC-JDE Document 1 Filed 05/01/19 Page 8 of 11 Page ID #:8



                                1             minimal. Management of these claims is likely to present significantly
                                2             fewer difficulties than those presented in many class claims.
                                3       41. Federal Savings Bank has acted on grounds generally applicable to the
                                4             Class, thereby making appropriate final injunctive relief and corresponding
                                5             declaratory relief with respect to the Class as a whole.
                                6                                  FIRST CAUSE OF ACTION
                                7                             NEGLIGENT VIOLATIONS OF THE
                                8                      TELEPHONE CONSUMER PROTECTION ACT
                                9                                     47 U.S.C. § 227, ET SEQ.
                               10       42. Plaintiff incorporate by reference all of the above paragraphs of this
                               11             Complaint as though fully stated herein.
                               12       43. Federal Savings Bank’s repeated calls in a span of several days to Plaintiff’s
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13             telephone without any prior express consent—and even with a prerecorded
    COSTA MESA, CA 92626




                               14             voice—constitutes a negligent violation of the TCPA, including but not
                               15             limited to each and every one of the above-cited provisions of 47 U.S.C. §
                               16             227, et seq.
                               17       44. As a result of Federal Savings Bank’ negligent violations of 47 U.S.C. §
                               18             227, et seq., Plaintiff and the Class are entitled to an award of $500.00 in
                               19             statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                               20             227(b)(3)(B).
                               21       45. Plaintiff and the Class are also entitled to and seek injunctive relief
                               22             prohibiting such conduct in the future.
                               23                                  SECOND CAUSE OF ACTION
                               24                  KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                               25                      TELEPHONE CONSUMER PROTECTION ACT
                               26                                     47 U.S.C. § 227, ET SEQ.
                               27       46. Plaintiff incorporates by reference all of the above paragraphs of this
                               28             Complaint as though fully stated herein.

                                     Case #                                   7 of 10              Albrecht v. Federal Savings Bank
                                                                     CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00810-DOC-JDE Document 1 Filed 05/01/19 Page 9 of 11 Page ID #:9



                                1       47. Federal Savings Bank made repeated telephone calls to Plaintiff’s
                                2             telephones without being in any business relationship or contract.
                                3       48. Some of these calls included an artificial or prerecorded voice.
                                4       49. Federal Savings Bank’s actions constitute numerous and multiple knowing
                                5             and/or willful violations of the TCPA, including, but not limited to, each
                                6             and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                                7       50. As a result of Federal Savings Bank’ knowing and/or willful violations of
                                8             47 U.S.C. § 227, et seq., Plaintiff and each of the Class members are
                                9             entitled to treble damages, as provided by statute, up to $1,500.00, for each
                               10             and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
                               11             227(b)(3)(C).
                               12       51. Plaintiff and the Class members are also entitled to and seek injunctive
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13             relief prohibiting such conduct in the future.
    COSTA MESA, CA 92626




                               14                                       PRAYER FOR RELIEF
                               15       52. Wherefore, Plaintiff respectfully request the Court to grant Plaintiff and the
                               16             Class members the following relief against Federal Savings Bank:
                               17
                               18             FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                               19                             THE TCPA, 47 U.S.C. § 227, ET SEQ.
                               20                • As a result of Federal Savings Bank’s and Federal Savings Bank’s
                               21                   agents’ negligent violations of 47 U.S.C. § 227(b)(1)(B), Plaintiff
                               22                   seeks for himself and each Class member $500.00 in statutory
                               23                   damages, for each and every violation, pursuant to 47 U.S.C. §
                               24                   227(b)(3)(B);
                               25                • Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
                               26                   prohibiting such conduct in the future;
                               27                • Costs of suit;
                               28                • Prejudgment interest;

                                     Case #                                   8 of 10            Albrecht v. Federal Savings Bank
                                                                     CLASS ACTION COMPLAINT
                                Case 8:19-cv-00810-DOC-JDE Document 1 Filed 05/01/19 Page 10 of 11 Page ID #:10



                                1               • Reasonable attorneys’ fees pursuant to, inter alia, the common fund
                                2                    doctrine;
                                3               • Any other relief the Court may deem just and proper.
                                4
                                5        SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
                                6                    VIOLATION OF THE TCPA, 47 U.S.C. § 227, ET SEQ.
                                7               • As a result of Federal Savings Bank’ willful and/or knowing
                                8                    violations of 47 U.S.C. § 227(b)(1)(B), Plaintiff seeks for herself and
                                9                    each Class member treble damages, as provided by statute, up to
                               10                    $1,500.00 for each and every violation, pursuant to 47 U.S.C. §
                               11                    227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C);
                               12               • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                    such conduct in the future;
    COSTA MESA, CA 92626




                               14               • Costs of suit;
                               15               • Prejudgment interest;
                               16               • Reasonable attorneys’ fees pursuant to, inter alia, the common fund
                               17                    doctrine.
                               18                                        TRIAL BY JURY
                               19      53. Pursuant to the seventh amendment to the Constitution of the United States
                               20            of America, Plaintiff and the Class are entitled to, and demand, a trial by
                               21            jury.
                               22
                               23 Dated: May 1, 2019                                KAZEROUNI LAW GROUP, APC
                               24                                                   BY: /S/ ABBAS KAZEROUNIAN
                               25                                                       Abbas Kazerounian, Esq.
                                                                                        ak@kazlg.com
                               26                                                       Attorneys for Plaintiff
                               27
                               28

                                    Case #                                    9 of 10             Albrecht v. Federal Savings Bank
                                                                     CLASS ACTION COMPLAINT
                                Case 8:19-cv-00810-DOC-JDE Document 1 Filed 05/01/19 Page 11 of 11 Page ID #:11



                                1 Additional Counsel for Plaintiff
                                2
                                  HYDE & SWIGART
                                3 Joshua B. Swigart, Esq. (SBN: 225557)
                                4 josh@westcoastlitigation.com
                                  2221 Camino Del Rio South, Suite 101
                                5 San Diego, CA 92108-3551
                                6 Telephone: (619) 233-7770
                                  Facsimile: (619) 297-1022
                                7 Attorneys for Plaintiff
                                8
                                9
                               10
                               11
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                    Case #                            10 of 10         Albrecht v. Federal Savings Bank
                                                             CLASS ACTION COMPLAINT
